DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “toperform” in the second line.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (US 2020/0043243) in view of (Tamebay TV, “Amazon Augmented Reality”, https://www.youtube.com/watch?v=nyqN3yGFBVM).  
Regarding independent claim 8, Bhushan teaches an image processing system for controlling progress of information processing in response to a user operation, the image processing system (Figure 1: Networked Computer Environment 100) comprising: a communication network (paragraph 93: network device), a server (paragraph 93: server), and a user terminal to which an image capturing apparatus is connected (paragraph 387: mobile device), the image processing system further comprising: 
the captured image being taken by the image capturing apparatus (paragraph 387: mobile device with a camera 1962 that captures an image of the real world); 
an outputting unit (paragraph 387: display screen 1912) configured to output a synthetic image to a display device, the display device including a touch panel (paragraph 391: touchscreen device).  
 Bhusan does not expressly disclose a specifying unit configured to specify a virtual space corresponding to a captured image; a generating unit configured to generate a virtual space image, the virtual space image being obtained by photographing the virtual space including at least one virtual object by means of a virtual camera corresponding to the image capturing apparatus; the synthetic image being obtained by synthesizing the captured image and the virtual space image.  Tamebay TV discloses an augmented reality system on a mobile device that 
Bhusan teaches a determining unit (paragraph 387: processor) configured to determine a content of a user operation against the touch panel (paragraph 388 and Figure 20B: the user selects virtual object 2014 via a touch gesture 2026); 
an updating unit (paragraph 387: processor) configured to update, in a case where it is determined that the user operation is a first operation, a position or a posture of each of the virtual camera and the virtual object in a state where a relationship between the virtual camera and the virtual object is fixed in accordance with movement or a change in a posture of the image capturing apparatus while the first operation is continuing, the first operation being an operation in which a touch position against the touch panel does not move after the touch panel is touched (paragraph 388 and Figure 20C: the user moves within the XR environment 2000 while maintaining touch gesture 2036, thereby changing the camera view 2032 to show that virtual object 2014 is moving within the XR environment 2000 as the orientation and location of the mobile device 2032 is changing); and 
a rotating unit (paragraph 387: processor) configured to rotate the virtual object in a predetermined direction in a case where it is determined that the user operation is a second operation, the second operation being an operation in which the touch position is slid on the 

Regarding claims 1 and 7, claims 1 and 7 are similar in scope as to claim 8, thus the rejection for claim 8 hereinabove is applicable to claims 1 and 7.  Bhushan teaches a non-transitory computer-readable medium including a program for causing a computer to perform functions, the computer being connected to an image capturing apparatus (paragraph 440).  

Regarding dependent claim 2, Bhushan teaches wherein the updating function includes a function configured to update the position or the posture of the virtual object in the virtual space, the virtual object being displayed at the touch position of the first operation (paragraph 388 and Figure 20C: the user moves within the XR environment 2000 while maintaining touch gesture 2036, thereby changing the camera view 2032 to show that virtual object 2014 is moving within the XR environment 2000 as the orientation and location of the mobile device 2032 is changing).  

Regarding dependent claim 3, Bhushan teaches wherein the rotating function includes a function configured to rotate the virtual object in a state where the position of the virtual object in the virtual space is fixed (paragraphs 395, 396 and Figures 22A-22F: user rotates the virtual object 2234 using two location inputs of touch gesture 2236 wherein the virtual object 2234 is at a fixed position in the real world).  


wherein the rotating function includes a function configured to rotate the virtual object around a direction orthogonal to the photographing direction in a case where it is determined that the user operation is the second operation in which the touch position is slid on the touch panel (paragraphs 395, 396 and Figures 22A-22F: rotation of the virtual object 2234 is on any of the three orthogonal axes).  

Regarding dependent claim 6, Bhushan teaches wherein the updating function includes a function configured to update the position or the posture of only the virtual camera in a case where it is determined that the user operation is an operation to change a posture of the computer without touching the touch panel (Figures 20A-20D and 22A-22F: various touch input operations changes the position, orientation, and properties of the virtual object, however it is inherent when no touch input operations of manipulating the virtual object is presence, the virtual object is not being manipulated and thus stays in a fixed location in the real-world environment even while the user is moving the mobile device within the real-world environment).  

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (US 2020/0043243) in view of (Tamebay TV, “Amazon Augmented Reality”, https://www.youtube.com/watch?v=nyqN3yGFBVM) with Official Notice.  
Regarding dependent claim 5, Bhushan does not expressly disclose wherein the updating function includes a function configured to change from the state where relationship between the virtual camera and the virtual object is fixed to a state where the relationship is not fixed and update the state in a case where a predetermined condition in the virtual space is satisfied while the first operation is continuing.  Examiner takes Official Notice that the concept of in video game called “Portal 2”, when an object is being carried in a virtual world, the is positioned at a fixed location relative to the camera and when the carried object is near a wall, the object is moved from its fixed location relative to the camera so as to not collide into the wall is well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bhushan's system that when a user is holding a touch input as if carrying a virtual object though an real-world environment and when the virtual object would be colliding into a real-world wall, the virtual object would move from its fixed location relative to the real-world wall.  One would be motivated to do so because this would help avoid unnatural augmented reality experience such as having the virtual object sticking out of the real-world wall by using collision geometry techniques to improve on the realism of the augmented reality experience.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612